 1
 2                                                        JS-6/ REMAND
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9                                               Case No.: ED CV 19-1605-DMG (KKx)
     P.S., a Minor, By and Through Her
10   Guardian Ad Litem, JAMIE SELF,              ORDER TO REMAND REMOVED
11                                               ACTION [14]
                 Plaintiff,
12
13               vs.
14   TARGET CORPORATION; and DOES 1
15   to 10 Inclusive,
16
                 Defendants.
17
18
19         IT IS HEREBY ORDERED THAT, pursuant to stipulation of counsel and good
20   cause appearing, the above-captioned action be remanded to the Riverside County
21   Superior Court, Murrieta, Southwest Justice Center. Plaintiff’s “Motion to Remand
22   Pursuant to 28 U.S.C. Section 1446(b)” [Doc. # 9] is DENIED as moot. All scheduled
23   dates and deadlines are VACATED.
24
25   DATED: October 16, 2019                    ________________________________
26
                                                DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE
27
28


                                               -1-
